 Case: 1:20-cv-00480-MWM-SKB Doc #: 3 Filed: 08/10/20 Page: 1 of 2 PAGEID #: 28




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION - CINCINNATI

ALONZO JOHNSON,                             :      Case No. 1:20-cv-480
                                            :
              Plaintiff,                    :      Judge Matthew W. McFarland
                                            :
 vs.                                        :
                                            :
CHIEF INSPECTOR CENTRAL                     :
OFFICE, et al.,                             :
                                            :
              Defendants.                   :


        ORDER ADOPTING REPORT AND RECOMMENDATION (DOC. 2)


       The Court has reviewed the Order and Report and Recommendation (Doc. 2) of

United States Magistrate Judge Stephanie K. Bowman, to whom this case is referred

pursuant to 28 U.S.C. § 636(b). As no objection to the Report and Recommendation has

been filed and the time to do so has expired, the Court ADOPTS the Report and

Recommendation in its entirety. Accordingly, the Court orders as follows:

       1.     Plaintiff is ORDERED to pay the full $400 fee ($350 filing fee plus $50

administrative fee) required to commence this action within thirty (30) days. Plaintiff is

further NOTIFIED that his failure to pay the full $400 fee within thirty days will result

in the dismissal of his action. See In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       2.     The Court CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of

this Order would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601

(6th Cir. 1997).

       IT IS SO ORDERED.
Case: 1:20-cv-00480-MWM-SKB Doc #: 3 Filed: 08/10/20 Page: 2 of 2 PAGEID #: 29




                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF OHIO

                                      By:     /s/ Matthew W. McFarland b
                                            JUDGE MATTHEW W. McFARLAND




                                      2
